Citation Nr: 0905781	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  01-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 70 percent disabling.


REPRESENTATION

Veteran represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1968 to June 1970 and from March 1976 to 
March 1978.

Procedural history

Service connection for PTSD was granted in a March 1999 RO 
rating decision.  
A 30 percent disability rating was assigned, effective 
September 14, 1998.

The Veteran filed an increased rating claim on August 31, 
2000.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal of a February 2001 rating decision of 
the Department of Veterans Affairs Regional Office in Des 
Moines, Iowa (the RO) which increased the disability rating 
assigned for the Veteran's service-connected PTSD to 50 
percent, effective August 27, 1999.  

The claim was remanded in May 2003, March 2004, October 2004 
and March 2007 for additional evidentiary and procedural 
development.  In a September 2008 rating decision, a Decision 
Review Officer assigned a 70 percent disability rating for 
PTSD, effective April 7, 2007.  The Veteran has not expressed 
agreement with that decision.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  The Veteran's claims folder has been returned to 
the Board for further appellate proceedings

Issue not on appeal

One issue previously on appeal, entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), was granted in the 
above-referenced September 2008 DRO decision.  Since the 
claim was granted, the appeal as to that issue has become 
moot.  The Veteran has not, to the Board's knowledge, 
expressed dissatisfaction with that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the effective date of service 
connection].


FINDINGS OF FACT

1.  The Veteran's PTSD is currently manifested by nightmares, 
flashbacks, irritability, hypervigilance, and poor insight 
and judgment; there is no evidence of gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.

2.  The evidence does not show that the Veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
Veteran's service-connected PTSD are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 
(2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends his service-connected PTSD warrants a 
higher disability rating than the currently-assigned 70 
percent.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall consideration 

As noted above, this claim has been subject to numerous 
remands.  

In May 2003, the claim was remanded in order to provide the 
Veteran notice pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), which was accomplished via a June 2003 
letter.  In March 2004, the claim was remanded so that the 
Veteran could be afforded a VA social and industrial survey 
and a VA psychological examination in which the examiner 
acknowledged review of the claims folder and provide an 
addendum to his prior opinion.  The VA examination was 
provided in April 2004; however, the claim was remanded again 
in October 2004 for noncompliance with the March 2004 remand 
instructions in that the Veteran had not been afforded a VA 
social and industrial survey (the RO had indicated it did not 
have the appropriate personnel to perform such an 
examination).  See Stegall v. West, 11 Vet. App. 268 (1998) 
[RO compliance with a remand is not discretionary, and that 
if the RO fails to comply with the terms of a remand, another 
remand for corrective action is required].  This was 
accomplished in December 2005.  

Finally, the March 2007 remand requested that the Veteran's 
claims folder be reviewed by a psychiatrist to ascertain 
which symptoms were due to service-connected PTSD and which 
symptoms were attributed to non service-connected cognitive 
and physical problems.  See Mittleider v. West, 11 Vet. 
App. 181, 182 [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  An examination was 
obtained in conformity with these instructions in April 2007.

Thus, there has been full compliance with the Board's remand 
instructions.  
See Stegall, supra.

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.   

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  
 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a letter dated June 
26, 2003, which advised the Veteran of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities, 
service medical records and records from the Social Security 
Administration (SSA).  The Veteran was specifically advised 
in the June 2003 letter that records from the Iowa City VA 
Medical Center (VAMC) and SSA had been received.  He was also 
informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records that the 
he identified, and that records from G.C. and the Des Moines 
Vets Center had been obtained.  Included with the letter were 
copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, so that VA could obtain any pertinent 
private records on his behalf.  The letter also informed the 
Veteran that for records he wished for VA to obtain on his 
behalf he must provide enough information about the records 
so that VA can request them from the person or agency that 
has them.   

The June 2003 letter specifically advised the Veteran that in 
order to be assigned an increased disability rating the 
evidence must show "that your service-connected condition 
has gotten worse."  See the June 26, 2003 letter at page 5.  

The Veteran was not specifically notified in the June 2003 
letter to describe or submit any additional evidence which he 
thought would support his claim.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
a veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

There has been a significant Court decision concerning the 
VCAA.  
In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Veteran received notice in compliance with the Vazquez-
Flores decision, to include notice of the provisions of 
Diagnostic Code 9411, in a letter from the RO dated July 1, 
2008. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the June 2003 
and July 2008 VCAA letters, and his claim was readjudicated 
in the November 2008 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the Veteran in proceeding to consider his claim on the 
merits.  The Veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) [holding 
that an appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error"].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
the Veteran's service medical treatment records, reports of 
VA and private outpatient treatment, SSA records, as well as 
reports of VA examinations of the Veteran in October 2000, 
May 2003, April 2004, February 2005, December 2005 and April 
2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran is represented by private counsel.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the Veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the Veteran is appropriately rated under Diagnostic Code 
9411.



Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.	

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school). A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). A GAF score of 
1 to 10 is assigned when the person is in persistent danger 
of severely hurting self or others (recurrent violence) or 
there is persistent inability to maintain minimal personal 
hygiene or serious suicidal acts with clear expectation of 
death.

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Analysis

Schedular rating

The Veteran's service-connected PTSD is currently rated 
70 percent disabling.  The Board has reviewed the evidence in 
order to determine whether the criteria for the assignment of 
a 100 percent disability rating have been met or 
approximated.

There is no evidence of gross impairment to thought processes 
and communication.  The Board does not dispute that the 
Veteran evidences cognitive problems, which have been 
described in detail by private clinicians and the VA 
examiners.  However, the evidence of record indicates that 
such is most likely due to language-based learning 
disabilities and dyslexia.  The November 2005 VA Social and 
Industrial examiner referred to the Veteran's "low IQ and 
cognitive deficits in areas of reading".   Additionally, in 
his January 2000 report, W.C.S. noted that the Veteran's 
"basic fund of information and vocabulary fund is not well 
developed."  Indeed, the Veteran himself reported he was 
enrolled in special education classes until the time he 
dropped out of school in tenth grade.  Thus, a review of the 
record indicates that problems such a learning disabilities 
are not attributable to the service-connected PTSD. 

Moreover, even accepting for the sake of argument that the 
Veteran's deficiencies in cognitive ability are due solely to 
the service-connected PTSD [which as discussed immediately 
above does not appear to be the case], the record does not 
indicate that such limitations amount to a "gross impairment 
to thought processes and communication."  Specifically, 
April 2007, April 2004, May 2003 and October 2000 VA 
examiners all indicated the Veteran's thought processes were 
"logical and goal directed," with the April 2007 VA 
examiner indicating that "cognition [is] grossly unchanged 
from previous evaluations."  The examiners further noted his 
speech was normal and "easy to understand," and that 
psychomotor activity was within normal limits.  The April 
2004 VA examiner added that the Veteran's "attention span, 
concentration and memory appear to be intact."  
Additionally, W.C.S. indicated in January 2000 that 
"although the [Veteran] has some mild limitations in his 
verbal conceptual skills, he appeared talkative."  

The record further demonstrates that the Veteran's thought 
and communication skills are of a level that allows him to 
care for himself.  S.D., Ph.D., noted in April 2000 that the 
Veteran "was generally functioning satisfactorily with 
routine behavior, self-care, and normal conversations . . . 
Activities of living appear consistent with some limitations 
in math, e.g., he cannot independently manage his finances.  
He has been able to obtain his driver's license and is able 
to get around independently.  He can do his errands 
independently, including shopping.  He can cook for himself, 
wash dishes, and do some cleaning . . . Cognitively, he would 
be able to do simple and routine tasks of a performance 
(hands on) nature.  Attention and concentration should be 
adequate to handle tasks of the [sic] simple nature that do 
not involve highly verbal or written instructions."  
Additionally, the record is replete with VAMC outpatient 
treatment records for other physical ailments where he 
clearly and cogently informs his health care providers of his 
problems.  

Based on this evidence, the Board finds there is no 
indication of gross impairment to thought processes and/or 
communication, even if the Veteran's I.Q. and other factors 
unrelated to PTSD are taken into account.

There is also no evidence of persistent delusions or 
hallucinations or grossly inappropriate behavior.  The 
Veteran specifically denied hallucinations and delusions 
during the October 2000 and April 2007 VA examinations, and 
the May 2003 and April 2004 VA examiner found no evidence of 
psychosis.  No inappropriate behavior was noted at the 
October 2000, May 2003, April 2004, February 2005 or April 
2007 VA psychiatric examinations.  

Nor is there a persistent danger of the Veteran hurting 
himself or others or disorientation of time and place.  The 
Veteran specifically denied suicidal ideation and/or 
homicidal ideation during the October 2000, April 2004 and 
April 2007 VA examinations.  Furthermore, and "no 
lethality" was noted during then VA examinations dated in 
May 2003 and April 2004.

As for other possible evidence of gross impairment of thought 
processes or any other symptomatology indicative of total 
impairment due to PTSD, the Veteran has been found to be 
alert and oriented at all times, including all VA 
examinations and numerous outpatient reports.  Memory loss 
for names of close relatives, the Veteran's own name and the 
like is not noted in the record, and as described above S.D. 
specifically indicated in March 2000 that the Veteran was 
able to perform activities of daily living.  

The Board observes that the Veteran's grooming skills have 
been described as "fair to good" and "adequate," and his 
appearance has been consistently described as "unkempt."  
W.C.S. noted in January 2000 that "basic hygiene is not a 
high priority."  Though there is certainly a neglect of 
personal hygiene [which corresponds to the criteria for the 
currently assigned 70 percent rating], the above-cited 
evidence does not indicate the Veteran is completely unable 
to maintain minimal personal hygiene [a criteria for a 100 
percent rating].

The Veteran's lowest GAF score of record was a 45, during the 
April 2007 VA examination, which as discussed above is 
indicative of serious symptoms.
Prior-dated examination reports evidenced GAF scores between 
53 and 60.  Although a GAF score alone is not a basis for 
assigning a disability rating, these scores are consistent 
with findings such of moderate to severe symptoms such as 
flat affect, occasional panic attacks and serious impairment 
in social and occupational functioning (e.g., no friends, 
unable to keep a job).  The Veteran's GAF scores appear to be 
congruent with the assigned 70 percent disability rating.  
Lower GAF scores, which as discussed above would be indicate 
of total social and industrial impairment, have not been 
assigned., and it does not appear to be consistent with total 
disruption in occupational and social functioning 
contemplated in the schedular criteria for a 100 percent 
disability rating. 

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his attorney have pointed to no such pathology.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates that associated with the currently 
assigned 70 percent evaluation.  An increased schedular 
rating is therefore denied.  


Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The RO has in fact assigned staged ratings, rating the 
Veteran's PTSD 30 percent disabling from September 14, 1998, 
the date of service connection; 50 percent disabling from 
August 27, 1999; and 70 percent disabling as of the date of 
the most recent VA examination, or April 7, 2007.    

The Veteran filed a formal claim for an increased disability 
rating for his service-connected PTSD on August 31, 2000.  
The appropriate time period for Board consideration pursuant 
to Hart, supra, would be one year prior to the Veteran's 
claim, or August 30, 1999, to the present.  As was noted in 
the paragraph immediately preceding, a 50 percent rating had 
been awarded as of August 30, 1999, with a 70 percent rating 
assigned as of April 7, 2007.  The Board will review the 
evidence on a de novo basis to determine whether this was 
correct.

The record indicates that at the time of the April 7, 2007 VA 
examination the Veteran for the first time demonstrated PTSD 
symptomatology which met the criteria for an increased 
disability rating of 70 percent under Diagnostic Code 9411.  
The examiner, who reviewed the prior-dated examination 
reports, noted "His PTSD appears to be worse than from 
previous examinations . . . He has significant difficulties 
with interpersonal relations and endorses significant PTSD 
symptoms." Indeed, the examiner assigned a lower GAF score 
that previously (45) which was indicative of serious rather 
than moderate symptoms.  Supporting this was the examiner's 
assessment that, contrary to prior examination reports, the 
Veteran's insight and judgment were fair to poor, his mood 
was low and his affect irritable.

The record contains no evidence dated prior to April 7, 2007, 
to include October 2000, May 2003, April 2004 and February 
2005 VA examination reports, which allows for higher than a 
50 percent disability rating.  Specifically, although the 
Veteran evidenced neglect of personal appearance and hygiene 
and difficulty in adapting to stressful circumstances during 
this time period, these were only two of several criteria 
necessary for assignment of a 70 percent rating.  
Significantly, there was no evidence of obsessional rituals 
which interfere with routine activities -he specifically 
denied such during the October 2000 VA examination and none 
were identified during subsequent examinations.  His speech 
was of normal rate and rhythm during the October 2000, May 
2003, and April 2004 VA examinations.  There was no evidence 
of near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively - 
the Veteran reported panic attacks twice per month in October 
2000, "rare" panic attacks and depression when not taking 
his medications in May 2003, and he denied frequent panic 
attacks in April 2004.  There was also no evidence whatsoever 
of impaired impulse control or spatial disorientation.  
Finally, there was no evidence of an inability to establish 
and maintain effective relationships.  S.D. noted in April 
2000 that the Veteran 'has enough social interaction to 
comply with the CE psychologist and maintain a girl friend."  
The Veteran reported during the October 2000 VA examination 
that he had "several friends," was close to his mother and 
lived with a female friend.  The April 2004 VA examiner 
indicated that "his social history is largely unchanged."  

Crucially, unlike the above-referenced April 2007 examination 
report, insight and judgment were noted to be intact 
throughout this time period.  That the Veteran's PTSD 
symptoms remained static over this period of time is further 
evidenced by the April 2004 VA examiner's finding that "this 
veteran largely is unchanged since his previous compensation 
and pension examination," and the subsequent notation in 
February 2005 that "he has had little change in his symptoms 
since his last examination."  Moreover, the recorded GAF 
scores over this period, ranging from 53-60, are indicative 
of moderate symptoms.

Accordingly, the Board finds that the 70 percent disability 
rating was properly assigned from April 7, 2007, as it was on 
that date that it was factually ascertainable that an 
increase in disability occurred.  See 38 C.F.R. § 3.400(o) 
(2008).  Prior to that date, a 50 percent rating was properly 
assigned.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  This matter was considered by the 
RO in the May 2001 statement of the case; accordingly, the 
Board will consider it as well.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The Board has not identified an exceptional or unusual 
disability picture due to PTSD, and neither has the Veteran 
or his attorney.

Even accepting for the sake of argument the Veteran's 
contention that his PTSD symptoms constitute an exceptional 
disability picture and that the schedular evaluation is 
somehow inadequate, the Board notes that referral for 
extraschedular remains unwarranted as the third Thun 
criterion is not met.  Specifically, there is no showing of 
marked interference with employment or frequent periods of 
hospitalization.  

With respect to hospitalization, there has been none for the 
Veteran's PTSD.  Turning to marked interference in 
employment, the record reflects that the Veteran is in 
receipt of a total rating based on individual unemployability 
(TDIU) since April 7, 2007.  In essence, the Veteran is 
already compensated for his unemployability due to PTSD, 
which is his only service-connected disability.  There is no 
evidence that the Veteran is occupationally impaired because 
of his service-connected PTSD beyond the level contemplated 
in the assigned disability rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].

For these reasons, the Board has determined that referral of 
the Veteran's service-connected PTSD for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 70 
percent is not warranted for the Veteran's service-connected 
PTSD.  The benefit sought on appeal is accordingly denied




ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


